Exhibit 10.2

 

FOURTH AMENDMENT TO

THIRD AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF GGP LIMITED PARTNERSHIP

 

THIS FOURTH AMENDMENT (this “Amendment”) is made and entered into as of
April 30, 2013, by and among the undersigned parties.

 

W I T N E S S E T H:

 

WHEREAS, GGP Limited Partnership (the “Partnership”), a Delaware limited
partnership, exists pursuant to that certain Third Amended and Restated
Agreement of Limited Partnership, dated as of November 9, 2010, as amended (the
“Partnership Agreement”), and the Delaware Revised Uniform Limited Partnership
Act;

 

WHEREAS, GGP, Inc., a Delaware corporation, is the sole general partner of the
Partnership (the “General Partner”);

 

WHEREAS, the General Partner has determined that additional funds are desired by
the Partnership in excess of funds anticipated to be available (the “Required
Funds”) and that such Required Funds should be contributed to the Partnership;

 

WHEREAS, General Growth Properties, Inc., a Delaware corporation (the “Public
REIT”) has issued certain debt securities pursuant to that certain Loan
Agreement dated as of April 26, 2013 among the Public REIT, Royal Bank of Canada
and U.S. Bank National Association (as Joint Lead Arrangers and Bookrunners),
U.S. Bank National Association (as administrative agent) and the certain lenders
named therein (the “Term Loan”) in order to, among other reasons, raise the
Required Funds;

 

WHEREAS, the Public REIT has caused the Required Funds raised by the issuance of
the Term Loan to be contributed to its subsidiary, GGP Limited Partnership II
(the “Affiliate Limited Partner”), a Delaware limited partnership, and the
Affiliate Limited Partner has made a contribution of the Required Funds to the
Partnership;

 

WHEREAS, pursuant to Section 4.3(d) of the Third Restated Partnership Agreement,
upon receipt of the Required Funds, the Partnership is required to issue
Preferred Units with terms that are equivalent to the terms of the Term Loan,
and the General Partner is authorized, on behalf of each of the partners, to
amend the Partnership Agreement to reflect the issuance of Series H Preferred
Units.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the

 

--------------------------------------------------------------------------------


 

receipt and sufficiency of which are hereby acknowledged, the parties hereto do
herby agree as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used but not defined herein shall have the definitions assigned to such terms in
the Partnership Agreement.

 

2.                                      Amendment of Section 1.1.

 

a.                    The term “Series H Preferred Units” shall be inserted
immediately following the definition of “Series G Preferred Units” and shall be
defined as follows:

 

“Series H Preferred Units” shall mean the series of preferred units of the
Partnership designated as Series H Preferred Units having such designations,
preferences and other rights described in Schedule F.

 

b.                    The term “Units” set forth in Section 1.1 shall be deleted
in its entirety and replaced with the following:

 

“Units” shall mean the partnership units in the Partnership established and
issued from time to time in accordance with the terms hereof, including without
limitation Common Units and Series B Preferred Units, Series D Preferred Units,
Series E Preferred Units, Series F Preferred Units, Series G Preferred Units and
Series H Preferred Units.  The number and designation of all Units held by each
Partner is set forth opposite such Partner’s name on Exhibit A.

 

3.                                      Amendment of Preferred Units. 
Section 4.7 of the Partnership Agreement is hereby deleted in its entirety and
the following is hereby inserted in its place and stead:

 

4.7                               Preferred Units.  The Series B Preferred
Units, Series D Preferred Units, Series E Preferred Units, Series F Preferred
Units, Series G Preferred Units and Series H Preferred Units have been
established and have the rights, preferences, limitations and qualifications as
are described in Schedule A, Schedule B, Schedule C, Schedule D, Schedule E and
Schedule F, respectively, in addition to the applicable rights and preferences
contained herein.

 

4.                                      Amendment of Distributions with Respect
to Preferred Units.  Section 5.9 of the Partnership Agreement is amended by
inserting the following subsection (f) immediately following subsection (e):

 

(e)                                  The holders of Series H Preferred Units are
entitled to monthly, cumulative partnership distributions when, if and as
declared, in an amount calculated at the applicable per annum rate applied to
the

 

--------------------------------------------------------------------------------


 

$1,000 liquidation preference per Series E Preferred Unit, as more particularly
described in Schedule F.

 

5.                                      Amendment of Liquidation Preference of
Preferred Units.  Section 7.8 of the Partnership Agreement is amended by
inserting the following subsection (f) immediately following subsection (e):

 

(f)                                   The holders of Series H Preferred Units
shall have the rights and preferences described in Schedule F.

 

6.                                      Addition of Schedule F.  Schedule F
attached hereto shall be inserted into the Partnership Agreement immediately
following Schedule E.

 

7.                                      New Exhibit A.  Exhibit A to the
Partnership Agreement, identifying the Partners, the number and class of series
of Units owned by each of them and their respective Percentage Interests, if
any, is hereby deleted in its entirety and the Exhibit A in the form attached
hereto is hereby inserted in its place and stead.

 

8.                                      Other Provisions Unaffected.  Except as
expressly amended hereby, the Partnership Agreement shall remain in full force
and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment on the day and
year first written above.

 

GENERAL PARTNER:

 

GGP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Marvin J. Levine

 

 

Marvin J. Levine, Esq.

 

 

Executive Vice President, Chief Legal Officer

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TO THE

 

AGREEMENT OF LIMITED PARTNERSHIP

 

OF

 

GGP LIMITED PARTNERSHIP

 

as of April 30, 2013

 

--------------------------------------------------------------------------------


 

SCHEDULE F

 

1.                                      Definitions.  As used in this Schedule
F, the following terms shall have the meanings set forth below, unless the
context otherwise requires:

 

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Loan-to-Value Ratio as set forth below:

 

Pricing Level

 

Loan-to-Value Ratio

 

Applicable
Margin for Base
Rate Units

 

Applicable
Margin for
LIBOR Units

 

I

 

< 65%

 

1.50%

 

2.50%

 

II

 

> 65%

 

1.75%

 

2.75%

 

 

The Applicable Margin for each Base Rate Unit shall be determined by reference
to the Loan-to-Value Ratio in effect from time to time and the Applicable Margin
for each LIBOR Unit shall be determined by reference to the Loan-to-Value Ratio
in effect on the first day of such distribution period.

 

“Base Rate” shall mean, with respect to any day, a rate per annum equal to the
highest of (a) the Federal Funds Rate for such day plus ½ of 1% per annum,
(b) the Prime Rate for such day, and (c) the one-month LIBOR Rate plus 1% per
annum.  Each change in any interest rate provided for herein based upon the Base
Rate resulting from a change in the Base Rate shall take effect at the time of
such change in the Base Rate.

 

“Base Rate Unit” shall mean Series H Preferred Units that generate monthly
distributions based upon the Base Rate.

 

“Default Rate” shall mean a rate per annum that is equal to the lesser of
(a) maximum nonusurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
indebtedness evidenced by the note issued by General Growth Properties, Inc., as
borrower under the Loan Agreement, under the laws of such state or states whose
laws are held by any court of competent jurisdiction to govern the interest rate
provisions of the Loan, or (b) the applicable distribution rate with respect to
such Series H Preferred Unit plus 2%.

 

“Distribution Payment Date” shall mean, with respect to any Distribution Period,
the first day of each month of each year, or, if not a business day, the next
succeeding business day.

 

“Distribution Period” means, with respect to any LIBOR Unit, a period of seven
(7) days, or one (1), two (2), three (3) or six (6) months, commencing on the
date such LIBOR Unit is issued, on the day such LIBOR Unit is converted from a
Base Rate Unit or on the last day of the immediately preceding Distribution
Period for such Unit and ending on the day which corresponds numerically to such
date seven (7) days, or one (1), two (2), three (3) or six (6) months
thereafter, as applicable, provided that (i) each Distribution Period of one
(1), two (2), three (3) or six (6) months that commences on the

 

--------------------------------------------------------------------------------


 

last business day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last business day of the appropriate subsequent calendar month;
(ii) each Distribution Period that would otherwise end on a day that is not a
business day shall end on the next succeeding business day, provided that if the
Maturity Date would otherwise fall on a day that is not a business day, the
Maturity Date shall be the immediately preceding business day; provided further
that, other than with respect to Distribution Periods of seven days, if said
next succeeding business day falls in a new calendar month, such Distribution
Period shall end on the immediately preceding business day; (iii) unless the
Distribution Period for a LIBOR Unit is seven (7) days, no Libor Unit shall have
a Distribution Period of less than one month  and, if the Distribution Period
for any LIBOR Unit would otherwise be a shorter period, such Unit shall bear
interest at the Base Rate plus the Applicable Margin for Base Rate Units;
(iv) in no event shall any Distribution Period extend beyond the Maturity Date;
and (v) with respect to the Distribution Payment Date occurring in May, 2013,
the Distribution Period shall be the period commencing on April 26 and ending on
May 1, 2013.

 

“Federal Funds Rate” means, for any day, an interest rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the business day
next succeeding such day, provided that (a) if such day is not a business day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding business day as so published on the next succeeding business
day, and (b) if no such rate is so published on such next succeeding business
day, the Federal Funds Rate for such day shall be the rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) representing the average of the
quotations at approximately 10:00 a.m. (New York City time) on such day on such
transactions received by U.S. Bank National Association from three Federal funds
brokers of recognized standing selected by U.S. Bank National Association in its
sole discretion.

 

“Prime Rate” means from time to time, the rate of interest established by U.S.
Bank National Association as its prime commercial lending rate.

 

“LIBOR Unit” shall mean Series H Preferred Units that generate monthly
distributions at the LIBOR Rate.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Unit and a particular
Distribution Period, (i) for the first  Distribution Period (i.e., ending May 1,
2013), 2.6875% per annum and (ii) for each Distribution Period thereafter, the
LIBOR rate taken from Reuters Screen LIBOR01 page or any successor thereto,
which shall be that LIBOR rate in effect two New York Banking Days prior to such
Distribution Period, adjusted for any reserve requirement and any subsequent
costs arising from a change in government regulation, such rate rounded up to
the nearest one-sixteenth percent; provided that the LIBOR Rate shall never be
less than zero.  The term “New York Banking Day” means any date (other than a
Saturday or Sunday) on which commercial banks are open for business in New York,
New York.

 

--------------------------------------------------------------------------------


 

“Loan Agreement” shall mean the Loan Agreement dated as of April 26, 2013 in the
principal sum of $1,500,000,000 by and among General Growth Properties, Inc., as
borrower, U.S. Bank National Association, as administrative agent, RBC Capital
Markets and U.S. Bank National Association, as joint lead arrangers and
bookrunners, and those property guarantors and lenders listed on the signature
pages therein.  The “Loan” shall mean the loans to be made to General Growth
Properties, Inc., as borrower, under the Loan Agreement.

 

“Loan-to-Value Ratio” shall mean the ratio, as of a particular date, calculated
in accordance with the Loan Agreement.

 

“Maturity Date” shall mean April 26, 2016; provided, however, holders of
Series H Preferred Units may extend the Maturity Date for two (2) successive
terms (the “Extension Option”) of one (1) year each (each, an “Extension
Period”) to (y) April 26, 2017 if the first Extension Option is exercised and
(z) April 26, 2018 if the second Extension Option is exercised.

 

2.                                      Designation and Number; Etc.  The
Series H Preferred Units have been established and shall have such rights,
preferences, limitations and qualifications as are described herein (in addition
to the rights, preferences, limitations and qualifications contained in the
Third Amended and Restated Agreement of Limited Partnership to the extent
applicable).  The authorized number of Series H Preferred Units shall be
1,500,000.  Notwithstanding anything to the contrary contained herein, in the
event of a conflict between the provisions of this Schedule F and any other
provision of the Third Amended and Restated Agreement of Limited Partnership,
the provisions of this Schedule F shall control.

 

3.                                      Rank.  The Series H Preferred Units
shall, with respect to the payment of distributions and the distribution of
amounts upon voluntary or involuntary liquidation, dissolution or winding-up of
the Partnership, rank as follows:

 

(a)                                 senior to all classes or series of Common
Units and to all Units the terms of which provide that such Units shall rank
junior to the Series H Preferred Units;

 

(b)                                 on a parity with the Series B Preferred
Units, Series D Preferred Units, Series E Preferred Units, Series F Preferred
Units, Series G Preferred Units and each other series of Preferred Units issued
by the Partnership which does not provide by its express terms that it ranks
junior or senior in right of payment to the Series H Preferred Units with
respect to payment of distributions or amounts upon liquidation, dissolution or
winding-up; and

 

(c)                                  junior to any class or series of Preferred
Units issued by the Partnership that ranks senior to the Series H Preferred
Units.

 

4.                                      Voting.  The Partnership shall not,
without the affirmative vote or consent of the holders of at least two-thirds of
the outstanding Series H Preferred Units voting separately as a class:

 

--------------------------------------------------------------------------------


 

(a)                                 authorize, create or increase the authorized
or issued amount of any class or series of partnership interests of the
Partnership ranking senior to the Series H Preferred Units with respect to the
payment of distributions or rights upon liquidation, dissolution or winding up
of the Partnership, or reclassify any authorized partnership interests into, or
create, authorize or issue any obligation or interest convertible into,
exchangeable for or evidencing the right to purchase, any such senior
partnership interests; or

 

(b)                                 amend, alter or repeal the provisions of
these Series H Preferred Units, whether by merger, consolidation or otherwise,
so as to materially and adversely affect any right, preference, privilege or
voting power of the Series H Preferred Units or the holders thereof.

 

For purposes of this Section 4, each Series H Preferred Unit shall have one
(1) vote.  Notwithstanding anything to the contrary contained herein, the
foregoing voting provisions shall not apply if, prior to the time when the act
with respect to which such vote would otherwise be required shall be effected,
all outstanding Series H Preferred Units shall have been redeemed.  Except as
provided herein, the holders of Series H Preferred Units shall not have any
voting or consent rights or other rights to participate in the management of the
Partnership or to receive notices of meetings.

 

5.                                      Unit Type Conversions.  The Series H
Preferred Units are distinguished by “Type.”  The “Type” of Unit refers to
whether such Unit is a Base Rate Unit or a LIBOR Unit, each of which constitutes
a Type of Series H Preferred Unit.  The holders of Series H Preferred Units
shall have the right to convert Units of one Type into Units of another Type at
any time or from time to time.  Unit holders shall designate the Type of
Series H Preferred Unit being acquired at the time of issuance, and such Type
shall continue unless such holder directs the Partnership to convert such Type
into another Type.  Absent instructions from a Unit holder to select the
duration of any Distribution Period for any LIBOR Unit, such Unit shall continue
as a LIBOR Unit with a Distribution Period of one (1) month on the last day of
the then-current Distribution Period for such Unit or, if outstanding as a Base
Rate Unit, shall remain as a Base Rate Unit.

 

6.                                      Distributions.

 

(a)                                 Regular Distributions.  Subject to the
rights of the holders of Preferred Units ranking senior to or on parity with the
Series H Preferred Units, the holders of Series H Preferred Units shall be
entitled to receive on each Distribution Payment Date, out of assets of the
Partnership legally available for the payment of the distributions, monthly
cumulative cash distributions at the following rates per annum on the $1,000
liquidation preference per Series H Preferred Unit:

 

(i)                                     during such periods as the Series H
Preferred Units are Base Rate Units, the Base Rate plus the Applicable Margin;
and

 

--------------------------------------------------------------------------------


 

(ii)                                  during such periods as the Series H
Preferred Units are LIBOR Units, the LIBOR Rate for such period plus the
Applicable Margin.

 

Notwithstanding anything to the contrary contained herein, after the Maturity
Date and during any period when an Event of Default exists (as such term is
defined in the Loan Agreement), the holders of Series H Preferred Units shall be
entities to receive on each Distribution Payment Date, cash distributions at the
applicable Default Rate on $1,000 liquidation preference per Unit and all
distributions thereon not paid when due.  In addition to any distributions due
under this Section 6, the Partnership shall pay to holders of Series H Preferred
Units a late payment premium in the amount of two percent (2%) of any payments
of distributions made two days after the Distribution Payment Date.

 

(b)                                 Distributions on the Series H Preferred
Units shall only be paid when, as and if declared by the General Partner,
however, distributions shall accumulate whether or not so declared.

 

(c)                                  Distributions on the Series H Preferred
Units shall accrue and be cumulative from, and including, the date of original
issuance and shall be payable (when, as and if declared by the General Partner)
monthly in arrears on each Distribution Payment Date.  The initial distribution
on the Series H Preferred Units, which shall be paid on May 1, 2013 if declared
by the General Partner, shall be for less than a full month and shall be in the
amount of $559,895.83 per Series H Preferred Unit.  Distributions payable on the
Series H Preferred Units shall be computed on the basis of a year of 360 days
and actual days elapsed (including the first day but excluding the last day)
occurring in the period for which such Distribution is payable.

 

(d)                                 The Partnership shall pay distributions to
holders of record at the close of business on the applicable distribution record
date.  The record date for distributions upon the Series H Preferred Units shall
be the business day immediately preceding the related Distribution Payment Date,
or such other date that the General Partner shall designate that is not more
than 30 days prior to the applicable Distribution Payment Date.

 

(e)                                  No distribution on the Series H Preferred
Units shall be declared by the General Partner or paid or set apart for payment
by the Partnership at such time as and to the extent that the terms and
provisions of any bona fide agreement of the Partnership, including any
agreement relating to bona fide indebtedness, prohibits such declaration,
payment or setting apart for payment or provides that such declaration, payment
or setting apart for payment would constitute a breach thereof, or a default
thereunder, or to the extent that such declaration of payment shall be
restricted or prohibited by law (and such failure to pay distributions on the
Series H Preferred Units shall prohibit other distributions by the Partnership
as described in this Schedule F).

 

--------------------------------------------------------------------------------


 

(f)                                   Distributions on the Series H Preferred
Units shall accrue and accumulate, however, whether the Partnership has
earnings, whether there are funds legally available for the payment of
distributions and whether such distributions are declared by the General
Partner.

 

(g)                                  Except as provided in Section 6(h) of this
Schedule F, so long as any Series H Preferred Units are outstanding, (i) no cash
or non-cash distributions (other than in Common Units or other Units ranking
junior to the Series H Preferred Units as to payment of distributions and
amounts upon liquidation, dissolution or winding-up of the Partnership) shall be
declared or paid or set apart for payment upon the Common Units or any other
class or series of partnership interests in the Partnership or Units ranking, as
to payment of distributions or amounts distributable upon liquidation,
dissolution or winding-up of the Partnership, on a parity with or junior to the
Series H Preferred Units, for any period and (ii) no Common Units or other Units
ranking junior to or on a parity with the Series H Preferred Units as to payment
of distributions or amounts upon liquidation, dissolution or winding-up of the
Partnership shall be redeemed, purchased or otherwise acquired for any
consideration (or any monies be paid to or made available for a sinking fund for
the redemption of any such Units) by the Partnership (except by conversion into
or exchange for other Units ranking junior to the Series H Preferred Units as to
payment of distributions and amounts upon liquidation, dissolution or winding-up
of the Partnership or by redemptions pursuant to any redemption rights
agreements) unless, in the case of either clause (i) or (ii), full cumulative
distributions have been or contemporaneously are declared and paid or declared
and a sum sufficient for the payment thereof set apart for such payment.

 

(h)                                 When distributions are not paid in full (or
a sum sufficient for such full payment is not set apart for such payment) upon
the Series H Preferred Units and any other partnership interests in the
Partnership or Units ranking on a parity as to payment of distributions with the
Series H Preferred Units, all distributions declared upon the Series H Preferred
Units and any other partnership interests in the Partnership or Units ranking on
a parity as to payment of distributions with the Series H Preferred Units shall
be declared or paid pro rata so that the amount of distributions declared per
Unit of Series H Preferred Units and such other partnership interests in the
Partnership shall in all cases bear to each other the same ratio that accrued
and unpaid distributions per Unit on the Series H Preferred Units and such other
partnership interests in the Partnership (which shall not include any
accumulation in respect of unpaid distributions for prior distribution periods
if such Units do not have cumulative distributions) bear to each other

 

(i)                                     Any distribution payment made on
Series H Preferred Units shall first be credited against the earliest
accumulated but unpaid distribution due with respect to such Units that remains
payable.

 

--------------------------------------------------------------------------------


 

(j)                                    If, for any taxable year, the Partnership
elects to designate as “capital gain dividends” (as defined in Section 857 of
the Internal Revenue Code of 1986, as amended, or any successor revenue code or
section) any portion of the total distributions (as determined for Federal
income tax purposes) paid or made available for the year to holders of all
partnership interests of the Partnership (the “Capital Gains Amount”), then the
portion of the Capital Gains Amount that shall be allocable to holders of the
Series H Preferred Unit shall be in the same portion that the total
distributions paid or made available to the holders of the Series H Preferred
Unit for the year bears to the total distributions for the year made with
respect to all partnership interests in the Partnership.

 

(k)                                 Distributions with respect to the Series H
Preferred Units are intended to qualify as permitted distributions of cash that
are not treated as a disguised sale within the meaning of Treasury Regulation
§1.707-4 and the provisions of this Schedule F shall be construed and applied
consistently with such Treasury Regulations.

 

7.                                      Liquidation Preference.

 

(a)                                 In the event of any voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, before any payment or
distribution of the assets of the Partnership (whether capital or surplus) shall
be made to or set apart for the holders of Common Units or any other partnership
interests in the Partnership or Units ranking junior to the Series H Preferred
Units as to the distribution of assets upon the liquidation, dissolution or
winding-up of the Partnership, the holders of the Series H Preferred Units
shall, with respect to each such Unit, be entitled to receive, out of the assets
of the Partnership available for distribution to Partners after payment or
provision for payment of all debts and other liabilities of the Partnership and
subject to the rights of the holders of any series of Preferred Units ranking
senior to or on parity with the Series H Preferred Units with respect to payment
of amounts upon liquidation, dissolution or winding-up of the Partnership, an
amount equal to $1,000.00 (or property having a fair market value as determined
by the General Partner valued at $1,000.00 per Series H Preferred Unit), plus an
amount equal to all distributions (whether or not earned or declared) accrued
and unpaid thereon to the date of final distribution (including all accumulated
and unpaid distributions).

 

(b)                                 If, upon any such voluntary or involuntary
liquidation, dissolution or winding-up of the Partnership, the assets of the
Partnership, or proceeds thereof, distributable among the holders of the
Series H Preferred Units are insufficient to pay in full the preferential amount
aforesaid on the Series H Preferred Units and liquidating payments on any other
Units or partnership interests in the Partnership of any class or series
ranking, as to payment of distributions and amounts upon the liquidation,
dissolution or winding-up of the

 

--------------------------------------------------------------------------------


 

Partnership, on a parity with the Series H Preferred Units, then such assets, or
the proceeds thereof, shall be distributed among the holders of Series H
Preferred Units and any such other Units or partnership interests in the
Partnership ratably in accordance with the respective amounts that would be
payable on such Series H Preferred Units and such other Units or partnership
interests in the Partnership if all amounts payable thereon were paid in full.

 

(c)                                  Written notice of such liquidation,
dissolution or winding-up of the Partnership, stating the payment date or dates
when, and the place or places where, the amounts distributable in such
circumstances shall be payable, shall be given by first class mail, postage
pre-paid, not less than 30 nor more than 60 days prior to the payment date
stated therein, to each record holder of the Series H Preferred Units at the
respective addresses of such holders as the same shall appear on the transfer
records of the Partnership.

 

(d)                                 After payment of the full amount of
liquidating distributions to which they are entitled as provided in
Section 7(a) of this Schedule F, the holders of Series H Preferred Units shall
have no right or claim to any of the remaining assets of the Partnership.

 

(e)                                  For the purposes of this Section 7, none of
(i) a consolidation or merger of the Partnership with or into another entity,
(ii) a merger of another entity with or into the Partnership or (iii) a sale,
lease or conveyance of all or substantially all of the Partnership’s assets,
properties or business shall be deemed to be a liquidation, dissolution or
winding-up of the Partnership (unless all or substantially all of the proceeds
thereof are distributed by the Partnership, in which case a liquidation,
dissolution or winding-up of the Partnership shall be deemed to have occurred).

 

8.                                                                                                 
Redemption.

 

(a)                                             Mandatory Redemptions.

 

(i)                                     Extension Period Redemptions.  On each
Distribution Payment Date during each Extension Period, the Partnership shall
redeem a number of Series H Preferred Units equal to the quotient obtained by
dividing (y) the Extension Period Redemption Payment by (z) the liquidation
value of $1,000 per Series H Preferred Unit.   The Extension Period Redemption
Payment shall be an amount calculated by the Partnership equal to the constant
monthly principal payments required to fully amortize, over a term of thirty
(30) years, the a loan in an amount equal to the then outstanding principal
amount of the Loan, assuming a debt constant of 7.58% (calculated based on an
annual interest rate of 6.5% and such thirty (30) year amortization schedule).

 

(ii)                                  On the Maturity Date, the Partnership
shall redeem the Series H Preferred Units at a redemption price equal to the
$1,000

 

--------------------------------------------------------------------------------


 

liquidation value of such Units, plus all accumulated and unpaid distributions.

 

(b)                                 Optional Redemption. The holders of the
Series H Preferred Units shall have the right to redeem the Series H Preferred
Units, in whole or in part, for cash, at a redemption price of the $1,000
liquidation value of such Units, plus all accumulated and unpaid distributions
and a redemption fee, which shall be an amount equal to the applicable
“Prepayment Premium” that would be payable pursuant to the terms of the Loan
Agreement in the event the Loan were repaid prior to its maturity date.

 

9.                                      Purpose.  The Series H Preferred Units
are issued by the Partnership in accordance with, and pursuant to,
Section 4(d)(ii) of the Third Amended and Restated Agreement of Limited
Partnership of GGP Limited Partnership, as amended, and as a direct result of
the Unit holders’ contribution of Loan proceeds to the Partnership. 
Accordingly, the terms set forth on this Exhibit F are intended to be equivalent
to the terms of the Note issued by General Growth Properties, Inc., as borrower,
under the Loan Agreement.  To the extent that the terms herein do not provide
such equivalency, whether through omission or otherwise, the Partnership shall
be authorized, notwithstanding any provision herein to the contrary, to make
such adjustments to the provisions of this Exhibit F and the Series H Preferred
Units.

 

--------------------------------------------------------------------------------